Citation Nr: 0801780	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of overpayment of disability 
compensation benefits in the amount of $4,761.88, to include 
the question of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Committee on 
Waivers and Compensation (Committee) at the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the April 2005 decision, the Committee denied in part, the 
veteran's request for a waiver of recovery of an overpayment 
of disability compensation benefits in the calculated amount 
of $4,761.88, finding that collection of the overpayment 
indebtedness would not be against the principles of equity 
and good conscience.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

By way of procedural background, the veteran was in receipt 
of compensation benefits for the following disabilities:  
dysthymic disorder, evaluated as 50 percent disabling; below 
the left knee amputation for osteoarthritis, evaluated as 40 
percent disabling; and scar from the donor site, evaluated as 
noncompensably disabling.  The veteran was also granted total 
disability due to individual unemployability (TDIU) and 
special monthly compensation under 38 U.S.C.A. § 314(k) on 
account of an anatomical loss of one foot from June 2, 1975.  
Due to a change in the law, compensation for certain veterans 
was increased effective September 1, 1980.  In a letter dated 
April 9, 1981, the veteran received notification of the 
change in his disability compensation award and also received 
VA Form 21-8764, Disability Compensation Award Attachment.  
This form provided notice of conditions affecting the right 
to payment of benefits, including that it is the 
responsibility of the veteran to "immediately" notify VA in 
writing of any change of address and that benefits would be 
reduced upon incarceration in a penal institution in excess 
of 60 days for conviction of a felony.  

In March 2004, the VA and Bureau of Prisons computer match 
showed that the veteran had been incarcerated in Texas since 
February 5, 2004.  A March 2004 letter was sent to the 
veteran proposing to reduce his compensation benefits to the 
10 percent evaluation effective the 61st day of his 
incarceration and afforded the veteran 60 days to submit 
evidence regarding the proposed reduction.  In an April 2004 
letter, the veteran stated that "[t]here [was] no reason why 
the reduction should not occur as stated . . . ." and 
requested that the RO "not disrupt or delay payments while 
[the] determination [was] being made."  In addition, the 
Board notes that in an April 2004 letter, the veteran's wife 
requested an apportionment of the veteran's benefits after 
the 10 percent rate change.  Thereafter, in a December 2004 
letter and special apportionment decision, the RO determined 
that $2,510.00 would be apportioned to the veteran's 
dependents beginning December 1, 2004, and the veteran's VA 
disability compensation benefits were reduced to the rate of 
$106.00 per month, effective April 5, 2004 and $108.00 per 
month, effective December 1, 2004.  

After receiving notification of the December 2004 letter and 
special apportionment decision, the veteran requested a 
waiver of the overpayment of funds in a February 2005 letter.  
In an April 2005 decision, the Committee determined that the 
overpayment of funds was from April 5, 2004 to November 30, 
2004.  The Committee concluded that there was minimal unjust 
enrichment from April 5, 2004 to May 31, 2004, some financial 
hardship, the purpose of the benefit would be defeated by 
collection of the full payment, and some changed position 
would result.  The Committee stated that it would be against 
equity and good conscience to enforce recovery of the full 
overpayment of $19,234.01 against the veteran, but not 
against equity and good conscience to enforce collection of 
the portion of the debt from April 5, 2004 to May 31, 2004, 
in the amount of $4,761.88, as the veteran was at fault in 
the creation of the debt.  

Since the veteran filed his notice of disagreement (NOD) to 
the April 2005 decision which denied in part his request for 
a waiver of recovery of an overpayment of disability 
compensation benefits, he and his representative have 
consistently set forth a challenge to the validity of the 
creation of the disability compensation overpayment 
indebtedness, including potentially, the validity of the 
amount of that indebtedness.  The essence of their argument 
is that had the grant of apportioned benefits been effective 
April 2004, the date the informal claim was received, instead 
of December 2004, there would have been no overpayment 
created.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), it was held 
that when the validity of a debt is challenged by a veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  The VA General 
Counsel has reinforced this obligation by holding that where 
the validity of the debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  See also VAOPGCPREC 6-98.  The 
veteran and his representative in this case have specifically 
articulated such a challenge.  Consequently, the issue of 
waiver must be deferred pending the resolution of the issue 
of the validity of the creation of the debt and the validity 
of the amount of the debt.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  Readjudicate the veteran's claim, 
specifically addressing the question at 
issue noted above, namely the issue of 
the validity of the creation of the 
disability compensation overpayment 
indebtedness.  The question of proper 
creation of the overpayment should 
include specifically the question of 
whether the effective date for the 
apportioned benefits to the veteran's 
wife was correct and if not, would the 
correct effective date resolve the 
veteran's overpayment indebtedness.  If 
it is found, based upon the evidence of 
record, that the veteran's disability 
compensation overpayment indebtedness was 
validly established, the RO/AMC should 
explain the legal basis for that 
conclusion and the evidence considered.  

2.  After completion of the above, the 
RO/AMC should review the veteran's 
request for a wavier.  If a denial of a 
waiver is based upon whether "equity and 
good conscience" would necessitate a 
waiver, an effort should be made to 
address the six enumerated elements found 
in 38 C.F.R. § 1.965, and any other 
elements deemed appropriate for 
consideration in this determination.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



